The court properly denied defendant’s suppression motion. When the police heard shots and immediately saw defendant running from the location where the gunfire originated, the police acted reasonably under the totality of circumstances when they pursued defendant. Defendant’s pattern of behavior provided reasonable suspicion that the reason for his flight was his involvement in the shooting (see People v Johnson, 51 AD3d 508, 509 [2008], lv denied 11 NY3d 738 [2008]). Accordingly, the recovery of a pistol that defendant dropped was not the product of an unlawful seizure.
The court’s adverse inference charge concerning the prosecution’s loss or destruction of certain recordings of an officer’s radio transmission correctly stated the law, and it was sufficient to prevent any prejudice (see People v Martinez, 71 NY2d 937, 940 [1988]). The court was not obligated to include additional language requested by defendant (see People v Alvarez, 54 AD3d *538612, 613 [2008], lv denied 11 NY3d 853 [2008]). Concur — Mazzarelli, J.E, Moskowitz, Acosta, Renwick and DeGrasse, JJ.